Citation Nr: 0418935	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from September 20, 1976 to 
December 17, 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon.  


FINDING OF FACT

A chronic back disorder, diagnosed as low back strain with 
myofascitis, was not shown during active service or during 
the initial post-service year, and there is no competent 
medical evidence relating the veteran's current back disorder 
to service or any incident of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated May 2002 
prior to the issuance of the June 2002 rating decision, the 
RO advised the appellant of the VCAA and of the evidence it 
had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a June 2002 rating decision and December 2002 statement of 
the case (SOC), of the applicable law and reasons for the 
denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The record includes VA medical 
records and VA examination reports.  No current medical 
examination or opinion is required in this case.  Although a 
medical record in July 2002 indicated that the veteran was 
receiving SSI disability benefits, it does not appear that 
obtaining such records would be relevant in this case as the 
available evidence indicates that the veteran was determined 
unemployable due to psychiatric problems, not orthopedic 
ones.   There is no outstanding duty to obtain medical 
opinion in support of the appellant's claim for VA to 
discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a back disorder that began as a result of his 
service.  He alleges that he injured his back when he fell 
approximately 12 feet onto his back while on an obstacle 
course.  The September 1976 entrance examination revealed no 
evidence, history or complaints of back problems.  An October 
1976 treatment record reflects that the veteran injured his 
back in a confidence course.  He presented with low back pain 
with some findings of spasm increased in tone in the lumbar 
spine.  Straight leg raise was negative and other findings 
such as strength were normal.  The impression was mechanical 
back pain.  A lumbosacral X-ray was negative.  Another 
October 1976 treatment record shows findings of pain in the 
lower back, with gait and neurological findings okay.  
Subsequent service medical records show treatment for 
problems other than the back.  No other back problems are 
documented in the service medical records.  

VA treatment records from 2002 document various medical 
problems, including persistent back pain noted in numerous 
treatment records in July 2002 .  A July 2002 evaluation 
reflects complaints of chronic back pain, with findings on 
examination straight leg raising of a little discomfort 
across the back without radiation.  The assessment was 
musculoskeletal pain, low back pain, chronic, minor.  X rays 
of the neck and back pain revealed the lumbar spine to be 
unremarkable.  The July 2002 records indicate that his low 
back pain was centralized with radicular symptoms into the L4 
dermatome.  The veteran underwent an education program to 
condition his low back, including exercises and posture re-
education.  These records contain no opinion as to the origin 
of the chronic back pain.  

VA medical records from July 2002 and August 2002 reflect 
that the veteran's occupational history included working in a 
mill for three years and as a heavy equipment operator.  His 
work history was described as "sporadic."

VA treatment records from October 2002 reveal continued low 
back problems.  The veteran reported that he suffered a back 
injury in 1977 when he fell 12 feet and landed on his back.  
Findings in October 2002 were of chronic low back pain with 
possible radiation/radiculopathy.  A November 2002 treatment 
record revealed continued complaints of low back pain with 
right leg numbness and some burning.  

At a November 2002 VA examination, the examiner noted, after 
reviewing the claims filed, that that the veteran was treated 
for back pain following an approximate 12 foot fall on the 
confidence course while in service.  The examiner also 
reviewed the VA records in which the veteran was treated for 
low back pain.  His current complaints were of chronic pain 
in the low back, worsening over time, with intermittent 
numbness and burning of the lateral aspect of his right leg.  
The veteran gave a history of having worked for several years 
between 1989 and 1992 for a plywood mill and then working in 
a fishery for approximately 2.5 years.  He was noted to be 
unemployed secondarily to psychiatric reasons, not for 
orthopedic ones.   

On evaluation, the examiner noted that the veteran moved with 
some discomfort.  Inspection of the back revealed a slight 
forward tilt due to current discomfort; however, there were 
no other obvious postural abnormalities or fixed deformity.  
There was some tenderness to palpation at the lower lumbar 
sacroiliac region bilaterally.  He had some pain on motion.  
Review of radiographic studies was noted to find an 
unremarkable lumbosacral spine.  The assessment was low back 
strain with myofascitis.   The VA examiner opined that it is 
not likely that the veteran's current back condition is 
directly related to his back injury in military service, as 
evidenced by the fact that he was capable of performing heavy 
manual labor in plywood mills for several years after 
separation from the service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the veteran's service medical records show that 
the veteran had a back injury in service in October 1976.  
However, there are no service medical records showing back 
problems after October 1976.  Moreover, there is no evidence 
of complaints of back problems until July 2002, more than 25 
years after service.  Thus, the Board finds that the back 
injury in service was acute and transitory.    Furthermore, 
there is no evidence that the veteran was diagnosed with any 
arthritis of the back within one year following separation 
from active duty.  Moreover, the Board notes that the 
veteran's active service falls a few days short of 90 days.  
Therefore, a presumption in favor of service connection for 
any arthritic disorder of the back is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran's argument that his back 
disorder resulted from service.  The veteran is competent as 
a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Finally, there is no competent medical evidence of record 
relating the veteran's current back disorder to his service.  
In fact, in the November 2002 VA examination, the examiner 
opined that the veteran's low back disorder is not related to 
service.  The examiner based this opinion on examination of 
the veteran and complete review of the veteran's entire 
claims file including his service medical records.  The 
examiner noted that the veteran had worked heavy labor jobs 
after service, and opined that if the veteran had such a back 
disorder, he likely would not have been able to do such work.  
There is no competent medical evidence to refute this 
opinion. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's back 
disorder began in service, was diagnosed within one year from 
service, or was otherwise related to service.  Thus, the 
veteran's service connection claim for a back disorder to 
include myofascitis is denied. 
.

ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



